141 F.3d 1179
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cornelio Jesus TRISTAN, Plaintiff-Appellant,v.Steven CAMBRA;  Joe McGrath;  S. Lawrence;  W. Smith,Defendants-Appellees.
No. 97-16548.D.C. No. CV-95-03427-DLJ.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Northern District of California D. Lowell Jensen, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Cornelio Jesus Tristan, a California state prisoner, appeals pro se the district court's summary judgment for defendants in his 42 U.S.C. § 1983 action.  Tristan alleged that prison officials violated his First Amendment rights when they withheld a sexually explicit magazine pursuant to prison regulations.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.1989), and we affirm.


3
In support of their motion for summary judgment, defendants submitted the affidavit of a former prison official who, based on thirty years of experience as a correctional officer, opined that the availability of sexually explicit materials in the prison context pose a threat to the safety of inmates and correctional officers.  In his opposition to defendants' summary judgment motion, Tristan disagreed with the opinion expressed in the correctional officer's affidavit, but he did not submit evidence to support his opinion.  Moreover, Tristan failed to offer alternatives to the existing regulation which would serve the defendants' legitimate penological interest in safety.


4
Accordingly, we affirm the district court's grant of summary judgment.  See id. at 732-34.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Tristan's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3